Title: From Catherine Nuth Johnson to Andrew Buchanan, 17 March 1811
From: Johnson, Catherine Nuth
To: Buchanan, Andrew



Washington March 17th 1811

I sincerely Congratulate you My Dear Sir on the Birth of your Son, and the Safety of our Dear Caroline. as soon as you inform me on a Certain Subject, I shall myself address her. it will give me great Pleasure, to have this answered immediately, as I am very desirous and anxious, to know if she, and the Babe Continue Well—Tom left Washington on Wednesday morning, for your City, since which I have not heard any thing from him, Notwithstanding he Promised me faithfully to write me, on Friday, as he Contemplated going to Philadelphia. I presume he is gone on. you will oblige me, by any information you Can give me Respecting his Plans, if he intends going in the Clifton, or the Baby? if you let Caroline know you have heard from me, Present My affectionate Love to her. and tell her I shall as soon as Harriet is safe in Bed, gladly obey her Summons to Pay My Respects to the little Stranger—Love to the Children Mr Boyd and Mr Hellen Request you will send them about 24 Pound of Butter by the Stage Between them as More will not Keep this Warm Weather—affectionly yours

C Johnson